DETAILED ACTION
This office action is in response to the communications received September 21, 2021.  

1.) As of the Applicant’s replay dated September 21, 2021, claims 1-3 and 9-20 are under consideration, claims 16-20 had been newly added, and claims 1 and 11 had been amended.

2.) As of the Examiner’s amendment based upon the interview conducted November 3, 2021, claims 1-3 and 9-20 are pending, and claims 1-3, 9-12 and 16-20 have been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda Baker on November 3, 2021.
In the Claims:
Please amend the claims in the following manner.
1. (Currently Amended) A semiconductor device comprising:
	a heat radiation material;
	a semiconductor chip having flexibility and bonded to the heat radiation material with solder; and
	a lead frame having a [[tip]] protrusion, an end surface of the [[tip]] protrusion directly pressing the semiconductor chip from an upper side, wherein
a width of the protrusion is the same as a thickness of the lead frame, and
a portion of the lead frame adjacent to the protrusion is bonded to the upper side of the semiconductor chip with solder.

	2. (Currently Amended) The semiconductor device according to claim 1, further comprising a case surrounding the semiconductor chip,
	wherein a base of the lead frame is fixed to the case.

3. (Currently Amended) The semiconductor device according to claim 1, wherein a plurality of electrodes apart from each other are provided on an upper surface of the semiconductor chip, and
	the lead frame presses a region not having the plurality of electrodes on the upper surface of the semiconductor chip.

	4.-8. (Canceled)

	9. (Currently Amended) [[The]] A semiconductor device comprising:
	a heat radiation material;
	a semiconductor chip having flexibility and bonded to the heat radiation material with solder; and
	a lead frame having a protrusion, an end surface of the protrusion pressing the semiconductor chip from an upper side, wherein
a width of the protrusion is the same as a thickness of the lead frame, and
a portion of the lead frame adjacent to the protrusion is bonded to the upper side of the semiconductor chip with solder, and
a buffer material is provided between the [[tip]] protrusion of the lead frame and the semiconductor chip.

	10. (Currently Amended) The semiconductor device according to claim 1, wherein a part of the lead frame has a spring-like shape.

	11. (Currently Amended) The semiconductor device according to claim 1, further comprising 

	12. (Currently Amended) The semiconductor device according to claim 2, wherein the lead frame is a press beam provided with the case.

	13. (Original) The semiconductor device according to claim 12, wherein the semiconductor chip includes a plurality of chips arranged side by side,
	the case has a plurality of relay terminals connected to the plurality of chips by wires respectively, clustered and arranged side by side, and
	the press beam is configured to protrude from the case toward the semiconductor chip on both sides of a cluster of the plurality of relay terminals.

	14. (Previously Presented) The semiconductor device according to claim 1, further comprising a first bump arranged between four corners of a lower surface of a semiconductor chip and the heat radiation material, and a second bump arranged between a center of the lower surface of the semiconductor chip and the heat radiation material,
	wherein a height of the second bump is lower than a height of the first bump.



16. (Currently Amended) A semiconductor device comprising:
	a heat radiation material;
	a semiconductor chip having flexibility and bonded to the heat radiation material with solder; and
	a lead frame having a [[tip]] protrusion pressing the semiconductor chip from an upper side, wherein 
a plurality of electrodes apart from each other are provided on an upper surface of the semiconductor chip, and
	the lead frame presses a region not having the plurality of electrodes on the upper surface of the semiconductor chip, wherein
a width of the protrusion is the same as a thickness of the lead frame, and
a portion of the lead frame adjacent to the protrusion is bonded to the upper side of the semiconductor chip with solder.

17. (Currently Amended) A semiconductor device comprising:
	a heat radiation material;
	a semiconductor chip having flexibility and bonded to the heat radiation material with solder; and
	a lead frame having a [[tip]] protrusion pressing the semiconductor chip from an upper side, wherein
the is provided on a lower surface of a tip of the lead frame,
a temperature sensing circuit is provided at a center of [[the]] an upper surface of the semiconductor chip, and
the protrusion has a bifurcated shape and presses the semiconductor chip while avoiding the temperature sensing circuit, wherein
a width of the protrusion is the same as a thickness of the lead frame, and
a portion of the lead frame adjacent to the protrusion is bonded to the upper side of the semiconductor chip with solder.

18. (Currently Amended) A semiconductor device comprising:
	a heat radiation material;
	a semiconductor chip having flexibility and bonded to the heat radiation material with solder; and
	a lead frame having a [[tip]] protrusion pressing the semiconductor chip from an upper side, wherein
the is provided on a lower surface of a tip of the lead frame,
,
a width of the protrusion is the same as a thickness of the lead frame, and
a portion of the lead frame adjacent to the protrusion is bonded to the upper side of the semiconductor chip with solder.

19. (Currently Amended) A semiconductor device comprising:
	a heat radiation material;
	a semiconductor chip having flexibility and bonded to the heat radiation material with solder; 
	a lead frame having a [[tip]] protrusion pressing the semiconductor chip from an upper side; and
a case surrounding the semiconductor chip, wherein
a base of the lead frame is fixed to the case,
the lead frame is a press beam provided with the case, 
the semiconductor chip includes a plurality of chips arranged side by side,
	the case has a plurality of relay terminals connected to the plurality of chips by wires respectively, clustered and arranged side by side, [[and]]
,
a width of the protrusion is the same as a thickness of the lead frame, and
a portion of the lead frame adjacent to the protrusion is bonded to the upper side of the semiconductor chip with solder.

20. (Currently Amended) A semiconductor device comprising:
	a heat radiation material;
	a semiconductor chip having flexibility and bonded to the heat radiation material with solder; 
	a lead frame having a [[tip]] protrusion pressing the semiconductor chip from an upper side; and
a first bump arranged between four corners of a lower surface of a semiconductor chip and the heat radiation material, and a second bump arranged between a center of the lower surface of the semiconductor chip and the heat radiation material, wherein 
a height of the second bump is lower than a height of the first bump,
a width of the protrusion is the same as a thickness of the lead frame, and
a portion of the lead frame adjacent to the protrusion is bonded to the upper side of the semiconductor chip with solder.


REASONS FOR ALLOWANCE
Claims 1-3 and 9-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The semiconductor power device packaging arrangement as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a semiconductor power device packaging arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claim features in conjunction with the claim language that details the leadframe and the protrusion that directly presses the upper surface of the chip, and,
“a width of the protrusion is the same as a thickness of the lead frame, and
a portion of the lead frame adjacent to the protrusion is bonded to the upper side of the semiconductor chip with solder”.

Regarding claim 9, the prior art discloses a semiconductor power device packaging arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claim features in conjunction with the claim language that details the leadframe and the protrusion that presses the upper surface of the chip, and,
“a width of the protrusion is the same as a thickness of the lead frame, and
a portion of the lead frame adjacent to the protrusion is bonded to the upper side of the semiconductor chip with solder”, and
“a buffer material is provided between the protrusion of the lead frame and the semiconductor chip”.

Regarding claim 16, the prior art discloses a semiconductor power device packaging arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claim features in conjunction with the claim language that details the leadframe and the protrusion that presses the upper surface of the chip, and,
“a width of the protrusion is the same as a thickness of the lead frame, and

“a plurality of electrodes apart from each other are provided on an upper surface of the semiconductor chip, and
the lead frame presses a region not having the plurality of electrodes on the upper surface of the semiconductor chip”.

Regarding claim 17, the prior art discloses a semiconductor power device packaging arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claim features in conjunction with the claim language that details the leadframe and the protrusion that presses the upper surface of the chip, and,
“a width of the protrusion is the same as a thickness of the lead frame, and
a portion of the lead frame adjacent to the protrusion is bonded to the upper side of the semiconductor chip with solder”, and
“a temperature sensing circuit is provided at a center of an upper surface of the semiconductor chip, and
the protrusion has a bifurcated shape and presses the semiconductor chip while avoiding the temperature sensing circuit”.

Regarding claim 18, the prior art discloses a semiconductor power device packaging arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claim features in conjunction with the claim language that details the leadframe and the protrusion that presses the upper surface of the chip, and,
“a width of the protrusion is the same as a thickness of the lead frame, and

“protrusion is provided on a lower surface of a tip of the lead frame, and
wherein the protrusion is a separate part from the lead frame and is made of resin having a lower hardness than a material of the semiconductor chip”.

Regarding claim 19, the prior art discloses a semiconductor power device packaging arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claim features in conjunction with the claim language that details the leadframe and the protrusion that presses the upper surface of the chip, and,
“a width of the protrusion is the same as a thickness of the lead frame, and
a portion of the lead frame adjacent to the protrusion is bonded to the upper side of the semiconductor chip with solder”, and
“a case surrounding the semiconductor chip, wherein a base of the pressing member lead frame is fixed to the case, the pressing member lead frame is a press beam provided with the case, the semiconductor chip includes a plurality of chips arranged side by side, the case has a plurality of relay terminals connected to the plurality of chips by wires respectively, clustered and arranged side by side, the press beam is configured to protrude from the case toward the semiconductor chip on both sides of a cluster of the plurality of relay terminals”.

Regarding claim 20, the prior art discloses a semiconductor power device packaging arrangement, but fails to disclose the specific characteristic recited in the claims of the instant 
“a width of the protrusion is the same as a thickness of the lead frame, and
a portion of the lead frame adjacent to the protrusion is bonded to the upper side of the semiconductor chip with solder”, and
“a first bump arranged between four corners of a lower surface of a semiconductor chip and the heat radiation material, and a second bump arranged between a center of the lower surface of the semiconductor chip and the heat radiation material, wherein a height of the second bump is lower than a height of the first bump”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDUARDO A RODELA/Primary Examiner, Art Unit 2893